Name: Commission Regulation (EEC) No 533/81 of 26 February 1981 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/58 Official Journal of the European Communities 28 . 2 . 81 COMMISSION REGULATION (EEC) No 533/81 of 26 February 1981 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency intervention agency, of a total weight of 5 151 994 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export . Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . Article 3 The deadline for the submission of tenders at the headquarters of the Commission of the European Communities shall be at 1 p.m. local time on 23 April 1981 . Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (J ), as last amended by the Act of Accession of Greece, and in particular Arti ­ cles 7 (4) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 3389/73 of 13 December 1973 (2), as last amended by Regula ­ tion (EEC) No 313/79 (3), lays down the procedure and conditions for the sale of tobacco held by inter ­ vention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, and in view of the quantities of tobacco avail ­ able on the internal Community market, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export without refund ; Whereas, in view of the size of Lot 1 and of the fact that payment of the total amount of this lot is made before the tobacco is removed, it should be specified that, at the request of the successful tenderer, the security should be released at the same rate as the quantities of tobacco removed are being exported ; Whereas Regulation (EEC) No 3389/73 fixed the amount of the security which must accompany any tender at a level which discourages re-import of the tobacco into the Community ; whereas, in the case of the Sumatra I variety, the amount thus fixed is insuffi ­ cient to serve that purpose ; whereas, therefore, it is convenient that a higher amount should exceptionally be fixed for the security relating to the lot composed of tobacco of that variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be as follows :  in the case of Lot 1 : (a) at the end of the sixth month following the date of the publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one third of the lot ; (b) at the end of the ninth month following the said date for the remaining tobacco ;  in the case of Lots 2, 3 and 4 on the 60th day following that of the publication of the result of the tendering procedure in the Official Journal of the European Communities. Article 5 HAS ADOPTED THIS REGULATION : Article 1 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with the Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, 00136 I-Roma.Four lots of baled raw tobacco from the 1974, 1975, 1976, 1977, 1978 and 1979 crops, held by the Italian (') OJ No L 94, 28 . 4 . 1970 , p . 1 . By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 3389/73 , the amount of the security shall be fixed, for the lot of tobacco of the Sumatra I variety, at 0-71.8 ECU per kilogram . (2) OJ No L 345, 15 . 12. 1973, p . 47 . (3 ) OJ No L 43, 20 . 2 . 1979, p . 5 . 28 . 2 . 81 Official Journal of the European Communities No L 54/59 ments in proportion to the quantities of tobacco in respect of which the proofs referred to in Article 7 (c) of this Regulation have been provided . 2. The Commission shall inform the relevant inter ­ vention agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmis ­ sible or who were unsuccessful . The securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled . 3 . In the case of Lot 1 , and on application by the person concerned, the security is released by instal ­ Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX Varieties Harvest Weight (kilograms) Beneventano 1974 989 284 1975 2 444 342 Sumatra I 1976 6 072 1979 33 864 Burley I 1977 262 451 1978 645 833 Forchheimer Havanna 1978 574 773 Badischer Geudertheimer 1978 195 375 Total 5 151 994